Citation Nr: 0720222	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus, to include assignment of separate 
evaluations for each ear. 

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for residuals, right 
thumb injury.

6.  Entitlement to service connection for residuals, left 
index finger injury

7.  Entitlement to service connection for dizziness.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to March 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that, among other things, granted service connection for 
headaches and tinnitus, each evaluated as 10 percent 
disabling, and denied service connection for a low back 
disability, hypertrophied distal long saphenous, right ankle, 
residuals of a right thumb injury, residuals of a left index 
finger injury, and dizziness.  The veteran filed a timely 
appeal of these determinations to the Board.

Because the veteran's headache claim involves the propriety 
of the initial evaluation, the Board has characterized this 
claim as indicated on the title page.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In this regard the Board notes 
that because the assigned evaluation does not represent the 
maximum rating available for the disability, the veteran's 
claim challenging the initial evaluation for this condition 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The issue of entitlement to a higher evaluation for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum schedular rating 
authorized under Diagnostic Code 6260.  

2.  The medical evidence does not demonstrate that the 
veteran has a currently diagnosed low back disability, a 
right ankle disability, residuals of a right thumb injury, or 
residuals of a left index finger injury.

3.  The medical evidence does not demonstrate that dizziness 
was incurred in service.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus is currently evaluated at the 
maximum 10 percent evaluation under Diagnostic Code 6260, and 
there is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002, 2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

2.  A low back disability, a right ankle disability, 
residuals of a right thumb injury, residuals of a left index 
finger injury, and dizziness were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in February 2003, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection and his claim for an increase rating for tinnitus, 
any questions as to the appropriate disability rating or 
effective date to be assigned regarding these claims are 
rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Increased rating for Tinnitus.

First, the veteran has requested an increased evaluation for 
tinnitus.  The veteran is currently evaluated as 10 percent 
for this condition under Diagnostic Code 6260.  

The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260, 10 percent is the maximum evaluation 
available for this condition and because there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In this regard, the Board notes that, in Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for 
Veterans Claims (CAVC) held that the pre-1999 and pre-June 
13, 2003 versions of DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
schedular disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87; Diagnostic Code 6260.  As 10 percent is the 
highest evaluation available for this condition and because 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In order to determine whether the veteran has a currently 
diagnosed low back disability, right ankle disability, 
residuals of a right thumb injury, residuals of a left index 
finger injury or dizziness that may have been caused by or 
had their onset in service or within one year of service, the 
veteran was afforded VA examinations dated in July 2003.  

The VA examiner, who examined the veteran in connection with 
his back, ankle, thumb and finger claims, noted the veteran's 
complaints and examined the veteran.  With respect to the 
veteran's back, the examiner found normal range of motion, 
normal gait and station and intrapellar and Achilles tendon 
reflexes of 3/3.  The examiner stated that he could not give 
a diagnosis of what is going on with the veteran's back 
except that it seemed that he had intermittent exacerbations 
of paralumbar spine muscle spasm.  The examiner noted that 
the veteran's physical findings in the lumbar spine were 
entirely normal, and an x-ray taken in connection with the 
examination was noted to be normal.  With respect to the 
veteran's right thumb, the veteran indicated that he dropped 
a heavy weight on his right thumb in service.  The veteran 
indicated that the thumb had not been broken, but that it 
occasionally hurts.  An examination of the thumb revealed 
normal right thumb, and an x-ray taken in connection with the 
examination indicated normal study of the right hand and 
wrist.  The examiner stated that he could not give a 
diagnosis or attribute any physical impairment to the 
veteran's normal findings.  With respect to the veteran's 
left index finger, the veteran reported that he does not have 
a problem with this finger and that he has no complaints of 
any bone pain or joint pain in that finger.  The examiner 
noted that this claim may have been an error.  No diagnosis 
was indicated.  And finally with respect to the right ankle, 
the veteran indicated that he had a slightly hypertrophied 
distal 1 cm of the long saphenous just anterior to the medial 
malleolus on the right.  The examiner noted that there was no 
aneurysm, no bruising, and no anomaly.  The examiner stated 
that this was basically a normal variant of a distal long 
saphenous.  The examiner further noted that it was not 
tender, the skin overlaying it did not have any changes 
consistent with stasis dermatitis or any ulceration, and no 
varicose veins were noted.  No disability was indicated.

With respect to the veteran's claim for dizziness, the 
veteran was provided a neurological examination dated in July 
2003.  The examiner noted that the veteran complained of, 
among other things, dizziness.  After examining the veteran, 
the examiner diagnosed the veteran with common headaches, 
status post myringotomy with tube implant, allergic rhinitis, 
healed nasal fracture, and status post effects of barotraumas 
without residuals, dizziness, and chronic otitis media.  The 
examiner stated that the veteran's neurological examination 
was normal, his reflexes were normal, and that the veteran 
was able to differentiate between pain and light touch.  No 
atrophy, weakness or tremors were indicated.  Finally, the 
examiner stated that dizziness was not likely secondary to 
bilateral ear and nasal congestion, and he did not otherwise 
relate the veteran's dizziness with his service.  

In light of the foregoing, the Board must deny the veteran's 
claims.  The medical evidence in this case does not indicate 
that the veteran currently has a low back disability, a right 
ankle disability, residuals of a right thumb injury, or 
residuals of a left index finger injury.  And without a 
current diagnosis, a claim for entitlement to service 
connection for these conditions cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  And while 
the July 2003 VA neurological examiner did indicate that the 
veteran suffered from dizziness, the examiner did not relate 
this condition to the veteran's service or a service-
connected condition.  In this regard, the Board notes that 
the veteran, as a lay person, is not competent on his own to 
establish a medical diagnosis or show a medical etiology as 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Because the medical evidence is against a showing that the 
veteran currently has a low back disability, a right ankle 
disability, residuals of a right thumb injury, residuals of a 
left index finger injury, or dizziness that was caused by his 
service, there is no basis upon which to establish service 
connection for these conditions.


ORDER

1.  An evaluation in excess of 10 percent for tinnitus, to 
include separate schedular 10 percent disability ratings for 
bilateral tinnitus, is denied.

2.  Service connection for a low back disability is denied.

3.  Service connection for hypertrophied distal long 
saphenous, right ankle, is denied.

4.  Service connection for residuals, right thumb injury, is 
denied.

5.  Service connection for residuals, left index finger 
injury, is denied.

6.  Service connection for a disability manifested by 
dizziness is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for a higher evaluation for his 
service-connected headaches must be remanded for further 
action.

Here, the Board notes that, in a statement dated in April 
2004, submitted in connection with his substantive appeal, 
the veteran set forth arguments indicating that his service-
connected headache condition is worse than it was at the time 
of his most recent VA examination.  Because the veteran has 
alleged that his condition has worsened, the Board concludes 
that this matter must be remanded for the veteran to undergo 
contemporaneous and thorough VA examinations.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

Prior to conducting a new examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for his condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his initial claim of service connection, but he was not 
provided separate notice of the type of evidence necessary 
to establish an increased rating, a disability rating, or an 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if the veteran's claims are 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an increased rating, a 
disability rating, and an effective date 
for the claims addressed in this remand, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him for his 
headache condition since service.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected headache 
condition.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished, 
and the examiner should state whether the 
veteran's headache condition is 
productive of:

(i) less frequent attacks;
(ii) characteristic prostrating attacks 
averaging one in 2 months over the last 
several months;
(iii) characteristic prostrating attacks 
occurring on an average once a month over 
the last several months; or 
(iv) very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability. 

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim.  If any determination 
remains adverse to the veteran, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


